Title: To Alexander Hamilton from Timothy Taylor, 1 November 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir
            Danbury Novr. 1st 1799—
          
          I have the Honor to inclose to you a list of the Officers in the 13th Regt with a concise statement of thier pretentions to Rank Viz—Capt. Meigs states that he served in the Continental Army as a first Lieut. from the 15th of Feby 1778 to the close of the War—Capt. Sanford, that he was a Sergt. five years in the Army and that he was discharged as such with the badge of Merit, and has since been a Capt. in the Militia—
          Capt. Ranney states that he served during the War, was discharged a Corporal with the badge of Merit, and has since held the Commissions of Capt. & Major in the Militia of this state—
          Capt. Benjamin was a Lieut. in the Artillery and resigned Novr. 1780 as appears from Genl. Knox Certifycate stating that he had conducted himself as a good Officer and that his resignation was occationed by the state of his private affairs which would not admit of his continuing in service—Capt. Copeland states that he served during the war and was Honorably discharged—
          Capt. Blakesley that he was drum Major in the Army and has since Commanded a Company of Militia—Captains Root, Bulford, & Young state that they have held Ensns. Lieuts. & Capts. Commissions in the Militia—
          Lieuts. Waugh, & Beers was Sergeants in the Army and discharged as such with the badge of Merit Lieuts. Cheney, Hurd, & Harrison, state that they have been Lieuts. in the Militia; Lieuts. Waters Clark, Knox, Moseley, Gallup, Eells, Ruggles & Brunson make no pretentions to Rank from any former Services—
          Salmon Clark & Peeter N Brinnsmade was Sergts. in the Corps of Artillerists & Engineers, as appears by thier Warrants and discharges dated at West Point July 1797—
          Lieut. Allyn that he has been an Ensign in the Levies—Lieuts. Gordon, Henman, Tracy, Smith and Noyce, have no pretentions to make—
          did I suppose that Commissions in the Militia would be taken into consideration in determining the rank of the Officers I should be have been more perticular in stateing them at this time—As I presume it will be impossable to give sattisfaction to all, in establishing the Rank, and as you may think propper make alterations in the list I have inclosed, I request they may not be informed that the arrangment of Rank has been made by me—
          I Have the Honor to be with the Greatest Respect your Obedient Servant—
          
            Timo. Taylor
          
          
            NB I should esteem it a favour if you would inform me wheather Sergeants (that are deserving) would be considered as propper candidates for the appointment of Cadets—
          
          Honble. A Hamilton Esquire—
        